 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROGER YANG
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:17-CR-00009-GEB
12                 Plaintiff,
                                                       FINAL ORDER OF FORFEITURE
13          v.
14   LARRY D. HAMPTON, III,
15                 Defendant.
16

17          On or about March 6, 2019, this Court entered an Amended Preliminary Order of Forfeiture,

18 pursuant to the provisions of 18 U.S.C. § 2323(b)(1), based upon the plea agreement entered into

19 between plaintiff and defendant Larry D. Hampton forfeiting to the United States the following
20 property:

21                 a.      Seven (7) Northface jackets;
                   b.      Six (6) Chi hairstyling irons;
22                 c.      Two (2) Nike NFL jerseys;
                   d.      Six (6) pairs of Nike Free Run 2 shoes;
23                 e.      Twenty (20) Coach purses;
                   f.      Seven (7) Majestic MLB jerseys;
24                 g.      Twenty-three (23) Adidas NBA jerseys;
                   h.      Twenty-nine (29) Juicy Couture purses;
25                 i.      Twelve (12) Juicy Couture wallets;
                   j.      Six (6) Mitchell & Ness MLB jerseys;
26                 k.      Fifty (50) Gucci hats;
                   l.      One (1) Gucci purse;
27                 m.      Six (6) New Era Marvel hats;
                   n.      Six (6) New Era hats;
28                 o.      Ten (10) Athletic Starter hats;
                                                          1
29                                                                                       Final Order of Forfeiture

30
 1                  p.      Two (2) MLB jerseys;
                    q.      One (1) NBA jersey;
 2                  r.      Twenty-four (24) Mitchell & Ness hats;
                    s.      Twenty-five (25) New Era NFL hats;
 3                  t.      Twelve (12) 47 Brand MLB hats;
                    u.      Twenty-one (21) New Era MLB hats;
 4                  v.      Twelve (12) New Era NHL hats; and
                    w.      Twelve (12) Mitchell & Ness NFL hats.
 5

 6          Beginning on March 18, 2019, for at least 30 consecutive days, the United States published

 7 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

 8 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court
 9 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

10 validity of their alleged legal interest in the forfeited property.

11          The Court has been advised that no third party has filed a claim to the subject property, and the

12 time for any person or entity to file a claim has expired.

13          Accordingly, it is hereby ORDERED and ADJUDGED:

14          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

15 and interest in the above-listed property pursuant to 18 U.S.C. § 2323(b)(1), including all right, title, and

16 interest of Larry D. Hampton, III. Pursuant to 18 U.S.C. § 2323(b)(2)(B), any forfeited article or

17 component of an article bearing or consisting of a counterfeit mark shall be destroyed or otherwise

18 disposed of according to law.

19          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

20 United States of America.

21          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

22 property until it is disposed of according to law.

23          SO ORDERED.
     Dated: May 30, 2019
24

25
26

27

28
                                                           2
29                                                                                              Final Order of Forfeiture

30
